DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19  are allowed.
The closest prior art of record is Wang et al (Pub No.: 20200053377) and Frascati et al (Pub No.: 20160055608). Wang discloses an apparatus (circuit for processing images – see [p][0001]) comprising: a memory (222 – see Fig 2) configured to store image data of an image (see [p][[0038]); and a processor circuit (208 -see Fig 2) configured to  (b) calculate first vector values for each pixel location in the image using the image data stored in the first memory buffer (see [p][0063]), however, Wang does not expressly disclose (a) copy the image data of said image from said memory to a first memory buffer of said processor circuit. Frascati  discloses (a) copy the image data of said image from said memory to a first memory buffer of said processor circuit (see [p][0021]).
 	Note the discussion above, none of the cited references discloses (c) calculate second vector values for each pixel location in the image using the image data stored in the first memory buffer and the first vector values, (d) transform the image data stored in the first memory buffer by adding the second vector values to corresponding image data, (e) store the transformed image data to said memory, and (f) repeat steps (a) through (e) until the image data of said image has been transformed.
 	The present method improves over the prior art by providing a new noise filtering algorithm which has lower computational complexity, fewer configuration parameters, and easier hardware acceleration deployment. Furthermore, by running the new algorithm, image noise may be suppressed while object edges are generally maintained substantially unchanged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	DeBattista et al (Pub No.: 20170280073) discloses systems and methods for reducing noise in video streams.
.   	Lim al (US Patent No.: 10929945) discloses an image capture devices featuring intelligent use of Lightweight Hardware-generated Statistics.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 26, 2022